MEMORANDUM ***
Canyon State Professional Services, Inc. and Ronald Wilson appeal the district *15court’s grant of summary judgment in favor of Beverly A. Beuter and denial of summary judgment in favor of Canyon State and Wilson. Canyon State and Wilson attempted to collect legal fees from Beuter, on behalf of a creditor, in excess of the amount to which the creditor was legally entitled. The district court held that their actions violated §§ 1692e and 1692f of the Fair Debt Collections Practices Act (FDCPA), 15 U.S.C. § 1692. Without contesting the fact that the creditor was not legally entitled to the extra fees, Canyon State and Wilson argue that the district court erred in granting summary judgment because §§ 1692e and 1692f of the FDCPA both require knowledge or intent and the record below did not establish that Canyon State and Wilson acted with either knowledge or intent.
However, we recently decided Clark v. Capital Credit Services, 460 F.3d 1162, 1175-76 (9th Cir.2006), which holds that the FDCPA imposes strict liability on debt collectors. Under Clark, Canyon State and Wilson are liable for even unintentional violations of the FDCPA. Because Canyon State and Wilson did not raise the “bona fide error” affirmative defense provided under § 1692k(c) of the FDCPA and do not contest the fact that their actions constituted “unintentional” violations of §§ 1692e and 1692f, the district court’s grant of summary judgment in favor of Beuter was entirely proper.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.